          Case 1:17-cv-02787-CKK Document 20 Filed 05/24/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


NANCY F. LANGWORTHY,                                    )
                                                        )
        Plaintiff,                                      )
                                                        )
                v.                                      )       Civ. Action No. 17-2787 (CKK)
                                                        )
WILLIAM BARR,                                           )
 Attorney General of the United States,                 )
                                                        )
        Defendant.                                      )
                                                        )

                                      MOTION TO DISMISS

        At plaintiff’s request, for health and financial reasons, counsel for plaintiff respectfully

moves the Court to dismiss this case, pursuant to Rule 41(a)(1)(B), Fed. R. Civ. P., each side to bear

its own attorneys’ fees and costs.

        Counsel for plaintiff contacted counsel for defendant to advise her of this Motion but was unable

to reach her. Counsel for plaintiff will update the Court on defendant’s position once he hears back from

counsel for defendant.



                                                Respectfully submitted,



                                                ___________/s/________
                                                Robert C. Seldon, Esq.
                                                 D.C. Bar No. 245100


                                                ___________/s/________
                                                Molly E. Buie, Esq.
                                                 D.C. Bar No. 483767
                                                Seldon Bofinger & Associates, P.C.
                                                1319 F Street, N.W., Suite 200
                                                Washington, D.C. 20004
                                                (202) 393-8200
                                                Counsel for Plaintiff
